DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021 has been entered.
 
Response to Amendment
The amendment filed on August 25, 2021 cancelled no claims.  Claims 1, 3, 11, 13, 16, and 18 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1-2, 5-12, 14-17 and 19-20 herein are directed to a method, system and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  However, claims 1-2, 5-12, 14-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s): 
receiving an initial targeting for an advertisement based at least in part on a selected set of users, wherein the advertisement promotes a group of a system; 
determining clusters associated with the selected set of users, wherein the clusters are associated with one or more characteristics and include at least one user of the selected set of users and at least one other user of the system, wherein the clusters are determined based on an algorithm that is developed using training advertisements for promoted groups having a quantity of users within a threshold percentage of a quantity of users in the group; 
providing alternative sets of users based at least in part on the clusters that include a number of the selected set of users that satisfies a threshold size value;
providing one or more suggested targetings based at least in part on a selection of at least one of the alternative sets of users; 
generating a refined targeting for the advertisement based at least in part on a selection of at least one of the one or more suggested targetings; 
generating ranks for the advertisement with respect to the users of the refined targeting based at least in part on indications of willingness of the user to join groups, wherein the indications of willingness include a quantity of group join requests sent by the users within a selected period of time; and 
delivering the advertisement based at least in part on the refined targeting and the ranks for the advertisement, wherein the advertisement is delivered to the users of the refined targeting that satisfy a threshold rank. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas as it is directed to advertising, marketing or sales activities or behaviors. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a computing system, at least one processor, a memory, and one or more machine learning models. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of receiving, processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing system, at least one processor, a memory, and one or more machine learning models to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle   to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from paragraphs 96 and 97 of the applicant’s specification) and one or more general purpose machine learning models (as evidenced by paragraph 41 of the applicant’s specification and/or Langley and Carbonell, “Approaches to Machine Learning”, page 7 line 23 through page 8, line 1); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receiving an initial targeting for an advertisement based at least in part on a selected set of users, wherein the advertisement promotes a group of a system;
providing alternative sets of users based at least in part on the clusters that include a number of the selected set of users that satisfies a threshold size value;
providing one or more suggested targetings based at least in part on a selection of at least one of the alternative sets of users; and 
delivering the advertisement based on the refined targeting.  
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2, 5, 7-8, 12, 14-15, 17 and 19-20 appear to merely further limit the identified abstract idea by limiting the type of mathematical correlations or algorithms used in the analysis and limiting the medium in which the advertisements are delivered such as placing the advertisements in a newsfeed with respect to ranks (claims 2, 12, and 17); further limit how the refined targeting is generated (claims 5, 7, 14, and 19); further limit the type of data received and using this data to generate a refined budget (claims 8, 15, and 20), and as such are part of the identified abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes); do not add any additional elements that have no previously been address and as such are “directed” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes); and do not add “significantly more” than an abstract idea (i.e. “PEG” Step 2B=No).   
 	Dependent claims 6, and 9-10 appear to merely further limit the abstract idea by adding an additional step of determined the clusters based on a second algorithm that is developed using feature data of the user executing the algorithm to determine a result, and tailoring content based on the result which would be considered part of the abstract idea (claim 6); adding an additional step of determined a predicted budget based on a second algorithm that is developed using feature data for the advertisement, executing the algorithm to determine a result, and tailoring content based on the result which would be considered part of the abstract idea (claims 9 and 10) and as such are part of the identified abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).  Claims 6, and 9-10 add the additional element of a second general purpose machine learning model which has already been addressed in the rejection above when the examiner considered one or more general purpose machine learning models and as such are “directed” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes); and do not add “significantly more” than an abstract idea (i.e. “PEG” Step 2B=No).
Thus, based on the detailed analysis above, claims 1-2, 5-12, 14-17 and 19-20 are not patent eligible.

The amendment to claims 3-4, 13 and 18 filed on August 25, 2021 have overcome the 35 USC 101 rejection raised in the Office Action dated June 28, 2021 by transforming the abstract idea into a practical application under Step 2A, Prong Two.  When considering dependent claims 3-4, 13 and 18 and all of the claims from which they depend, the examiner finds that first training the machine learning model using specific data (i.e. training advertisements for promoted groups having a quantity of users within a threshold percentage of a quantity of users in the group) to determine clusters; then using these clusters in a specific process of generating a refined targeting for the advertisement, and finally, refining the machine learning model by retraining it with additional specific data (i.e. feature data of the refined targeting), so that the 

	
Allowable Subject Matter
Claims 3-4, 13, and 18 are allowed. 
The following is a statement of reasons for the indication of subject matter that is allowable over the prior art: The examiner has found prior art (see prior art of Yan (PGPUB: US 2014/0012659); Chen et al. (PGPUB: US 2015/0317564); Chinosornvatana et al. (PGPUB: US 2011/0236870); and Elvekrog et al. (PGPUB: US 2011/0288939)) that discloses:
A computer-implemented method, a system, and a non-transitory computer-readable storage medium comprising: 
at least one processor and a memory storing instructions that, when executed by the at least one processor, cause the system to perform:
receiving, by a computing system, an initial targeting for an advertisement based at least in part on a selected set of users, wherein the advertisement promotes a group of a system;
determining, by the computer system, clusters associated with the selected set of users, wherein the clusters are associated with one or more 
providing, by the computing system, alternative sets of users based at least in part on the clusters that include a number of the selected set of users that satisfies a threshold size value; 
providing, by the computing system, one or more suggested targetings based at least in part on a selection of at least one of the alternative sets of users;
generating, by the computing system, a refined targeting for the advertisement based at least in part on a selection of at least one of the one or more suggested targetings;
generating, by the computing system, ranks for the advertisement with respect to the user of the refined targeting based at least in part on indications of willingness of the users to join groups, wherein the indications of willingness include a quantity of group join requests sent by the users; and 
delivering, by the computing system, the advertisement based at least in part on the refined targeting and the ranks for the advertisement, wherein the advertisement is delivered to the users of the refined targeting that satisfy a threshold rank.
However, the examiner has been unable to find prior art that discloses:
generating, by the computing system, ranks for the advertisement with respect to the user of the refined targeting based at least in part on indications of willingness of the users to join groups, wherein the indications of willingness include a quantity of group join requests sent by the users within a selected period of time.
As such claims 3-4, 13, and 18 are allowable over the prior art.

Response to Arguments
Applicant's arguments filed August 25, 2021 have been fully considered but they are not persuasive. 
The applicant alleges that the Office Action fails to establish a prima facie case for a subject matter eligibility rejection against the present claims because the office action fails to properly substantiate allegations that the present claims are directed to a judicial exception.  In support of this allegation the applicant argues that:
the Office Action fails to identify specific limitations that the examiner believes recite an abstract idea and identify the subject matter grouping;    
The examiner disagrees.  It is clear from the rejection that that the examiner has identified the specific limitations that the examiner believes recite an abstract idea.  The identified limitations that make up the abstract idea are: “receiving an initial targeting for an advertisement based at least in part on a selected set of users, wherein the advertisement promotes a group of a system; determining clusters associated with the selected set of users, wherein the clusters are associated with one or more characteristics and include at least one user of the selected set of users and at least one other user of the system wherein the clusters are determined based on an algorithm that is developed using training advertisements for promoted groups having a quantity of users within a threshold percentage of a quantity of users in the group; providing alternative sets of users based at least in part on the clusters that include a number of the selected set of users that satisfies a threshold size value; providing one or more suggested targetings based at least in part on a selection of at least one of the alternative sets of users; generating a refined targeting for the advertisement based at least in part on a selection of at least one of the one or more suggested targetings; generating ranks for the advertisement with respect to the users of the refined targeting based at least in part on indications of willingness of the user to join groups, wherein the indications of willingness include a quantity of group join requests sent by the users within a selected period of time; and delivering the advertisement based at least in part on the refined targeting and the ranks for the advertisement, wherein the advertisement is delivered to the users of the refined targeting that satisfy a threshold rank”. The examiner has also clearly identified the subject matter grouping as “”Certain Method of Organizing Human Activity” grouping of abstract ideas as it is directed to advertising, marketing or sales activities or behaviors”. As such, the specific limitations that make up the abstract idea and the corresponding subject matter grouping have clearly been identified and the argument is not convincing.

The examiner disagrees.  The examiner has clearly identified the additional elements in the 35 USC 101 rejection when it state “This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a computing system, at least one processor, and a memory”.  As such, the additional elements recited in the claims have clearly been identified in the rejection and the argument is not convincing.
the applicant alleges that the claims are not directed to advertising, marketing, or sales related activities or behaviors because the claims address challenges related to promoting a group on a system by targeting users of the system that are likely to join the group;  
The examiner finds that targeted promotions to a group of users is targeted advertising and as such is an advertising and/or marketing activity.  As such, the claims are clearly directed to an abstract idea and the argument is not convincing.
 The applicant alleges that the Office Action fails to satisfy the requisite two-prong procedure established by the January 2019 Update and October 2019 Update because:
the Office Action fails to identify and evaluate additional elements to determine whether they integrate a recited judicial exception into a practical application;  

the applicant alleges that the Office Action does not consider whether the claimed invention improves the relevant existing technology or other technology as one of the required considerations in evaluating whether the claims integrate an alleged abstract idea into a practical application;
The examiner disagrees.  As a first matter of note, it is the additional elements and not the identified abstract idea that must be considered with regard to improving a technology or technological field.  The examiner has 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/John Van Bramer/Primary Examiner, Art Unit 3621